

114 S1339 IS: To permanently authorize the special immigrant nonminister religious worker program.
U.S. Senate
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1339IN THE SENATE OF THE UNITED STATESMay 14, 2015Mr. Hatch (for himself and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo permanently authorize the special immigrant nonminister
			 religious worker program.
	
		1.Special immigrant nonminister
 religious worker programSection 101(a)(27)(C)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(C)(ii)) is amended—
 (1)in subclause (I), by striking the comma at the end and inserting a semicolon; (2)by striking before September 30, 2015, each place such phrase appears; and
 (3)in subclause (II), by striking , or and inserting ; or.